Citation Nr: 0506193	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected status post-anterior cruciate 
ligament repair of the right knee with degenerative joint 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1983 to 
December 1996.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted entitlement to service connection for status 
post-anterior cruciate ligament (ACL) repair of the right 
knee with degenerative joint disease (DJD), rated as 10 
percent disabling.  The veteran has appealed this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In August 2003, the veteran stated that only his knee was 
taken into consideration in the rating decision currently on 
appeal, and not some of the other medical conditions he was 
treated for in service.  This matter is referred to the RO 
for appropriate action.  


FINDING OF FACT

The veteran's service-connected status post-ACL repair of the 
right knee with DJD is manifested by range of motion from 0 
degrees of extension to 110 degrees of flexion, with some 
pain upon prolonged standing, and no instability or effusion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post-ACL repair of the right knee with DJD are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 
5260, 5261 (2004).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records show partial lateral 
meniscectomy and debridement of anterior cruciate ligament 
(ACL) in November 1989, due to a complete tear of the right 
ACL.  In April 1990, he reinjured his right knee and was 
treated with complaints of medial joint line pain and 
swelling.  Partial medial meniscectomy and debridement of his 
ACL were performed in April 1990.  Right ACL reconstruction 
was performed in May 1990.  

In an October 1996 rating decision, the veteran was awarded 
vocational rehabilitation benefits.  For vocational 
rehabilitation purposes, it was determined that he had a 
service-connected right knee disorder that was 20 percent or 
more disabling.  

In November 2002, the veteran submitted a claim for service 
connection for a right knee disorder to the RO.  In 
conjunction with his claim, he was afforded a VA joints 
examination in March 2003.  The examiner reviewed the claims 
folder.  The veteran was employed as a surgical technician 
and stood on his feet for six to seven hours a day.  He 
noticed worsening right knee pain with standing and some 
effusion of the knee.  He denied any loss of work due to knee 
pain.  He took Motrin 400 to 800 milligrams (mg) two to three 
times per day.  He did not wear a knee brace, and did not 
report locking, giving way, or night pain.  He stated he did 
not notice any instability of the knee.  He rated his knee 
pain as three or four out of 10.  

Physical examination showed a slight limp on the right lower 
extremity.  The veteran had two non-tender scars over the 
knee.  The only tenderness of the knee to palpation was over 
the medial joint line.  There was no effusion; the knee was 
stable to varus valgus stress; the anterior drawer was 
negative; and Lachman's and McMurray's were negative.  The 
range of motion was 0 to 110 degrees and there was 
significant crepitus throughout the entire range of motion.  
There was moderate quadriceps atrophy.  The x-rays showed 
mild tricompartmental DJD of the right knee, with screw in 
tibial tubercle, and two small metal implants on lateral 
distal femur.  The veteran was diagnosed with DJD of the 
right knee but the knee was stable.  There was pain with 
prolonged standing and some swelling.  There was no 
instability or night pain.  

In his substantive appeal dated in October 2003, the veteran 
stated that he had large joint effusions and increased joint 
pain.  He also said that upon separation from service his 
knee was evaluated as 20 percent disabling or more and that 
this disability rating should be continued.


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in February 2003.  The veteran was 
told of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of the February 2003 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 8-2003 (38 
U.S.C. § 5103(a) does not require VA to send a new notice 
letter to inform the claimant of the information and evidence 
necessary to substantiate a claim when an issue has been 
raised for the first time in the notice of disagreement).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and the record 
of a VA examination.  The veteran has not indicated the 
existence of additional relevant records that the RO failed 
to obtain.  He was asked to identify his post-service 
treatment by letter dated in February 2003, but did not do 
so.  Thus, VA has assisted the veteran to the extent 
possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
medical examination in March 2003.  Accordingly, having 
determined that the duty to notify and assist has been 
satisfied to the extent possible, the Board turns to an 
evaluation of the veteran's claim on the merits.  


II.  Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.  

The veteran is currently in receipt of a 10 percent 
disability rating pursuant to Diagnostic Code 5003-5260.  
Under Diagnostic Code 5003, degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Diagnostic Code 
5260 provides for a 0 percent evaluation where flexion of the 
leg is limited to 60 degrees; a 10 percent evaluation where 
flexion is limited to 45 degrees; a 20 percent evaluation 
where flexion is limited to 30 degrees; and 30 percent 
evaluation where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a 0 percent evaluation requires 
extension of the leg limited to five degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  Normal range of motion in a knee 
joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2004).   

Here, the veteran's range of motion was less than full, 
particularly with flexion.  In March 2003, he had full 
extension to 0 degrees, with flexion limited to 110 degrees.  
The examiner reported that the veteran's knee was painful 
with prolonged standing.  X-rays of the right knee revealed 
DJD.  These clinical findings establish that the veteran has 
periarticular pathology productive of painful motion in the 
right knee, which warrants a 10 percent evaluation for the 
right knee.  See 38 C.F.R. § 4.59; Ferguson v. Derwinski, 1 
Vet. App. 428 (1991); Martin v. Derwinski, 1 Vet. App. 411 
(1991).  

However, the objective evidence of record reveals range of 
motion in the right knee substantially better than that 
warranting a higher evaluation under either Code 5260 for 
limitation of flexion or Code 5261 for limitation of 
extension.  Again, the veteran has full extension and 
limitation of flexion which comes nowhere near what is 
necessary for a 20 percent rating.  See 38 C.F.R. § 4.71, 
Plate II.  The preponderance of the evidence is against a 
finding that the veteran's right knee warrants a higher 
rating under the range of motion codes.

Additionally, an evaluation in excess of 10 percent for the 
right knee is not warranted based on the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has reported pain with prolonged standing, but 
denied any time lost from work due to knee pain.  He is able 
to stand for six to seven hours a day.  Accordingly, the 
Board finds that the 10 percent evaluation contemplates the 
veteran's flare-ups.  See 38 C.F.R. § 4.1 (2004) (Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).  

In order for the right knee disability to warrant a 
20 percent evaluation, the veteran's right knee would need to 
have the functional equivalent of limitation of flexion to 
30 degrees or limitation of extension to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  The veteran's 
limitation of flexion was 110 degrees and extension was full.  
The preponderance of the evidence is against a finding that 
the service-connected impairment of the right knee is any 
more than 10 percent disabling even taking into consideration 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  

Although the General Counsel held that separate ratings under 
Code 5260 (leg, limitation of flexion) and Code 5261 (leg, 
limitation of extension) may be assigned for disability of 
the same joint, to assign separate compensable ratings solely 
based on painful motion under two separate diagnostic codes 
would be in violation of the rule of pyramiding.  See 
38 C.F.R. § 4.14; VAOPGCPREC 9-2004.  

As there is no indication of locking or effusion in the right 
knee, a higher evaluation under Diagnostic Code 5258 is not 
warranted.  In March 2003, the veteran specifically denied 
locking and there was no effusion into the joint on 
examination.  Additionally, the medical and lay evidence has 
not indicated ankylosis or fixation of the right knee joint 
and consideration of the criteria under Diagnostic Code 5256 
would not be appropriate.  

Limitation of motion and instability of the knee are two, 
separate disabilities.  A veteran can be rated separately 
under limitation of motion of the knee and instability.  See 
VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis 
and is rated under instability of the knee, those two 
disabilities may be rated separately under 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 
5257); see also VAOPGCPREC 9-98 (August 14, 1998).  The VA 
examiner in March 2003 found no evidence of instability in 
the right knee and the veteran denied any giving way or 
instability of the knee.  Accordingly, the veteran's right 
knee does not warrant a separate evaluation under Diagnostic 
Code 5257.   

The veteran has argued that upon separation from service, his 
right knee was evaluated as 20 percent disabling or more and 
that this disability rating should be continued.  However, in 
the October 1996 decision the RO determined that the veteran 
had a service-connected right knee disorder that was 20 
percent or more disabling for vocational rehabilitation 
purposes only.  He was not awarded compensation for a right 
knee disorder at that time, and did not submit a claim for 
service connection until November 2002.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against an evaluation of 
more than 10 percent for the veteran's service-connected 
status post-anterior cruciate ligament repair of the right 
knee with degenerative joint disease.   While the veteran is 
competent to report symptoms, a preponderance of the medical 
findings is against a higher evaluation.  The Board finds 
that the examination report prepared by a competent 
professional, skilled in the evaluation of disabilities, is 
more probative of the degree of impairment, diagnosis, and 
etiology of a disability, than the lay statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.)  

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a notice of 
disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, the Board concludes that 


the disability in the current case has not significantly 
changed since November 2002; therefore, a uniform rating is 
warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post-ACL repair of the right knee with DJD is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


